Title: To Benjamin Franklin from John Kearsley Read, 25 May 1780
From: Read, John Kearsley
To: Franklin, Benjamin


My dear sir
Richmond, Virginia 25 May 80
I take the liberty to introduce to your particular regards, Mr. Joseph Mayo a gentleman of the first character & fortune in this country— I have not a doubt but his Situation in France, will be extremely elegible when patronized by you,—& shall consider yr. favours to him as done to myself.—
I wrote you by the fair [Fier] Rodrigue, enclosing letters to my freind Jones, since which I hear he is on the coast,— My Father &c join in affection & believe me to be My dear Uncle yr. affec. Nephew
J.K. Read
Dr. Franklin
 
Addressed: His excellency Benjn. Franklin Esqr. / Paris— / Hond. by / Jos. Mayo Esqr.
